Case: 11-50655       Document: 00512266387         Page: 1     Date Filed: 06/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 7, 2013
                                     No. 11-50655
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDGAR MILTON MELGAR-GUARDADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:10-CR-1059-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Edgar Milton Melgar-Guardado,
Alberto M. Ramon, has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States v.
Flores, 632 F.3d 229 (5th Cir. 2011). Melgar-Guardado has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, counsel’s motion for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50655     Document: 00512266387      Page: 2   Date Filed: 06/07/2013

                                  No. 11-50655

leave to withdraw is granted, counsel is excused from further responsibilities
herein, and the appeal is dismissed. See 5TH CIR. R. 42.2.
      Although Melgar-Guardado’s appeal presents no nonfrivolous issues,
counsel’s work in this appeal was of little assistance to this court in determining
that such was the case. Here, counsel initially filed his motion to withdraw and
brief, unaccompanied by any written confirmation of Melgar-Guardado’s decision
to forego an appeal of his guilty plea, which was essential to addressing whether
the appeal presented any arguable issues. See United States v. Garcia, 483 F.3d
289, 291 (5th Cir. 2007). In a supplemental Anders brief, counsel acknowledged
that, notwithstanding this court’s order of May 4, 2012, he had neither obtained
written confirmation from Melgar-Guardado, as outlined in Garcia, nor had he
submitted a rearraignment transcript or addressed the validity of the guilty
plea. On November 5, 2012, in ordering a revised supplemental brief, this court
again directed counsel to, inter alia, review the Anders checklist posted on this
court’s website in preparing his brief, to confirm whether Melgar-Guardado had
been removed from the United States, and to address the effect, if any, that such
removal had on the instant appeal. A sanction warning also issued. Despite the
latter order, in his revised supplemental brief, counsel merely recites legal
boilerplate, and he restates the plea colloquy without any corresponding
citations to legal authority. He also entirely neglects to discuss the effect of
Melgar-Guardado’s removal on the instant appeal.
      Accordingly, Ramon is ordered to show cause, within 15 days from the date
of this opinion, why this court should not order that he not receive payment for
services rendered and expenses incurred in this appeal. See United States v.
Gaitan, 171 F.3d 222, 223 (5th Cir. 1999) (imposing sanction for pursuing appeal
on sentencing issues contrary to a waiver-of-appeal provision in defendant’s plea
agreement).
      MOTION GRANTED; APPEAL DISMISSED; COUNSEL ORDERED TO
SHOW CAUSE.

                                        2